GOLDTHWAITE, J.'
By the judgment rendered against Garrett, as the debtor of Huie, the right to receive the debt, was transferred to Dewey, the creditor, and it became quasi his debt. When therefore, he compounded with Garrett, (his judgment against Huie being in force,) the only right of Huie was, that Dewey should release him from the same sum as was due from Garrett. This was done when the credit was given, if the agent was authorized, and no question as to his authority is raised by the bill of exceptions.
We can see no error in the judgment. Let it be affirmed.